DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Claim Status
Claims 2,5,6,11,12,17,18 and 20 have been amended. 
Claims 2-21 are pending and examined as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 8, 11, 14-18, 20 and 21are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strum et al (US 7,046,922) in view Rogers (US 4,185,187).

With regards 2, Sturm et al discloses a heating unit (water heater module 30 and 30’, Fig. 18) comprising:
a first manifold having at least one outlet (manifold having outlet 92 and water heater module 30’, Fig. 18);
a second manifold separate and distinct from the first manifold, the second manifold, the second manifold fluidly connected to the first manifold and having at least one inlet (manifold having outlet 92 and water heater module 30 connected manifold having inlet 90 through coupling conduit, Fig, 19);
a third manifold separate and distinct from the first manifold and the second manifold, the second manifold fluidly connected to the first manifold and the second manifold, wherein the first manifold, the second manifold, and the third manifold form a flow path such that fluid is configured to enter the heating unit via the inlet of the second manifold and exit the heating unit via the outlet of the first manifold by sequentially flowing through the second manifold, the third manifold, and the first manifold; (manifold 32 separate from the above manifolds defined wherein the manifolds create a flow path for water to be heated , Fig. 4);
one or more heating systems each of which extends from the third manifold to the second manifold by passing through the first manifold (heating elements 40a-40d that extend through ports 45a-d of manifold 37 and extend through casing 32 and terminate proximate ports of the manifold having outlet 92 and manifold having inlet 90, Fig. 19), the one or more heating systems having an inner tube and an outer tube (conduits 35a and 35b are outer tubes and conduits 35c and 35d are inner tubes, Fig. 5), one or more heating systems having an inner tube and an outer tube (conduits 35a and 35b are outer tubes and conduits 35c and 35d are inner tubes, Fig. 5).
Strum et al does not disclose one or more heating systems each of which extends from the third manifold to the second manifold by passing through the first manifold.
Rogers teaches an electric water heating apparatus having one or more heating systems (heating element 44, Fig. 1) each of which extends from the third manifold to the second manifold by passing through the first manifold (heating element 44 passes through upper axial section 28,intermediate sleeve 30 and lower axial section 32 which are each considered manifolds, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heater of Strum et al with the manifolds as taught by Rogers in order to provide an efficient water heating apparatus. 
With regards to claim 7, Strum et al discloses wherein the third manifold includes a plurality of openings to receive the one or more heating systems (casing 32 has four conduits 35a, 35b, 35c and 35d, Fig. 5), each opening terminating in at least two parabolic curvatures to direct the flow path into the interior of the inner tube and the outer tube (conduits 35a, 35b, 35c and 35b terminate at a parabolic curvatures of channel 58, Fig. 10).
With regards to claim 8, Strum et al discloses wherein the one or more heating systems are detachable from the heating unit (heating elements 40a-40d can be removed through ports 45a-d, Fig. 8).
With regards to claim 11, Strum et al discloses wherein the at least one inlet is offset from a centerline of the second manifold to generate cyclonic flow distribution for liquid entering the heating unit (water supply inlet 47is offset from the centerline of manifold 37, Fig. 9).
With regards to claim 12, Strum et al discloses wherein the second manifold includes a flow modulation device to restrict the flow path (manifold 37 has a channel 49 which is narrowed to increase the velocity of the flow there through, Fig. 9).
With regards to claim 13, Strum et al discloses wherein the third manifold includes a pressure equalizing track to remove air pockets from liquid in the flow path (manifold has bypasses 41 are intended to allow any trapped air or bubbles to equalize between ports 45, Fig. 9).
With regards to claim 14, Strum et al discloses wherein each of the one or more heating systems extend into the second manifold (heating elements 40a-40d that extend through ports 45a-d of manifold 37 and extend through casing 32and terminate proximate ports of the manifold having outlet 92 and manifold having inlet 90, Fig. 19).
With regards to claim 15, Strum et al discloses wherein the at least one inlet and at least one outlet are spaced apart along a longitudinal axis of the heating unit (inlet 90’ is spaced apart from outlet 90 along a longitudinal axis of heating unit, Fig. 18).
With regards to claim 16, Strum et al discloses at least two heating units (water heater module 30 and 30’, Fig. 18), wherein the at least two heating units are connected to each other such that the outlet of one heating unit is connected to the inlet of another heating unit (inlet of one heater module is connected to an outlet of one heater module through coupling conduit 130, Fig. 18).
With regards to claim 17, Strum et al discloses a first manifold having at least one inlet (manifold having outlet 92, Fig. 18);
a second manifold separate and distinct from the first manifold, the second manifold fluidly connected to the first manifold and having at least one outlet (manifold having outlet 92, Fig. 18); 
a third manifold separate and distinct from the first manifold and the second manifold, the second manifold fluidly connected to the first manifold and the second manifold, wherein the first manifold, the second manifold, and the third manifold form a flow path such that fluid is configured to manifold 32 separate from the above manifolds defined wherein the manifolds create a flow path for water to be heated , Fig. 4); one or more heating systems having an inner tube and an outer tube (conduits 35a and 35b are outer tubes and conduits 35c and 35d are inner tubes, Fig. 5).
Strum et al does not disclose one or more heating systems each of which extends from the third manifold to the second manifold by passing through the first manifold.
Rogers teaches an electric water heating apparatus having one or more heating systems (heating element 44, Fig. 1) each of which extends from the third manifold to the second manifold by passing through the first manifold (heating element 44 passes through upper axial section 28,intermediate sleeve 30 and lower axial section 32 which are each considered manifolds, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heater of Strum et al with the manifolds as taught by Rogers in order to provide an efficient water heating apparatus. 
	With regards to claims 18 and 20, Strum et al discloses the flow path extending from the first manifold, to an area between the inner tube and the outer tube, to the interior of the inner tube and to the second manifold as seen below:

    PNG
    media_image1.png
    756
    419
    media_image1.png
    Greyscale

With regards to claim 21, Strum et al discloses wherein the third manifold includes a plurality of openings to receive the one or more heating systems (casing 32 has four conduits 35a, 35b, 35c and 35d, Fig. 5), each opening terminating in at least two parabolic curvatures to direct the flow path into the interior of the inner tube (conduits 35a, 35b, 35c and 35b terminate at a parabolic curvatures of channel 58, Fig. 10).

Claims 3-6 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strum et al and Rogers as applied to claims 2, 7, 8, 11-18, 20 and 21 above, and further in view of Ellingwood et al (US 2011/0203781).

	With regards to claims 3 and 19, Strum et al and Rogers does not teach wherein the inner tube is partially enclosed within the outer tube so as to form a gap therebetween.
Ellingwood et al teaches wherein the inner tube is partially enclosed within the outer tube so as to form a gap therebetween (a heater assembly 102 having a tube 108 is partially enclosed within the outer envelope 110 with a gap inbetween by lamp module 118, Fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the casing of Strum and Rogers with the heater assembly as taught by Ellingwood to provide a heating assembly to increase efficiency (paragraph 0025, lines 6-10).
With regards to claim 4, Ellingwood et al teaches wherein the gap extends along a length of the inner tube and the outer tube (lamp module 118 extends the length of tube 108 and outer envelope 110, Fig. 4).
With regards to claims 5 and 6, Ellingwood et al teach wherein the flow path extending from the inlet of the second manifold, to the interior of the inner tube in the first manifold, to an area between the inner tube and the outer tube or gap, and to the outlet of the first manifold as seen below:

    PNG
    media_image2.png
    748
    525
    media_image2.png
    Greyscale


Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strum et al and Rogers as applied to claims 2, 8, 11-18, 20 and 21 above, and further in view of Lonergan (US 1,718,970).

With regards to claim 9, Strum et al and Rogers does not teach wherein the second manifold is attached to the first and third manifolds via the trunnion.
porcelain discs 24, Fig. 1) via the trunnion (central upright stand 23 and tubular pieces 25, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the manifolds of Strum et al and Rogers with the central upright stand and tubular pieces as taught by Lonergan in order to create a mechanically stable connection to hold a water heater together. 
With regards to claim 10, Lonergan teaches wherein the second manifold is attached to the first and third manifolds via the trunnion (central upright stand 23 and tubular pieces 25 attached each porcelain disc 24, Fig. 1).

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments: Applicant argues the prior art does not disclose or teach one or more heating systems each which extends from the third manifold to the second manifold by passing through the first manifold as recited in claims 2 and 17 . 
Examiner’s response: Rogers teaches an electric water heating apparatus having one or more heating systems (heating element 44, Fig. 1) each of which extends from the third manifold to the second manifold by passing through the first manifold (heating element 44 passes through upper axial section 28, intermediate sleeve 30 and lower axial section 32 which are each considered manifolds, Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/               Examiner, Art Unit 3761                                                                                                                                                                                         
       /TU B HOANG/       Supervisory Patent Examiner, Art Unit 3761